DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of FR 1756916 filed July 21, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/FR2018/051760 filed July 12, 2018.
Claim Status
Claims Filing Date
December 23, 2021
Amended
1-8
New
10, 11
Pending
1-11
Withdrawn
5
Under Examination
1-4, 7-11


	A new 112(a) enablement rejection and a new 103 rejection under Yamaguchi are made. This is a second non-final rejection.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 1 step f) lines 2-3 “brown”.  
Claim 1 step f) lines 2-3 “a core called a “brown” core and a part called a “brown” part or parts called “brown” parts”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 2 line 2 “oxide ceramics such as alumina or zirconia”.
Claim 3 line 2 “the heated liquid mixture”.
Claim 4 line 2 “a ceramic powder injection moulding or “CIM” technique”.
Claim 7 line 3 “nickel and nickel-based alloys, titanium and titanium-based alloys”.
Claim 8 line 3 “such as hot isostatic pressing treatment”.
Response to Arguments 
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Claim Interpretation
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111. 
	Claim 1 step g) lines 1-2 recite “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part”. Applicant’s specification discusses sintering on page 14 lines 9-22. Sintering is controlled “so that metal or alloy particles of part B bind together by diffusion” (line 14) and “Densification generally leads to a shrinkage of the brown part or of the brown parts” (lines 16-17). “The pores of the “brown” core and the pores of the “brown” part(s) are gradually reduced and the brown part(s) densify during this sintering step.” (lines 14-15). In light of applicant’s specification, it appears that the sintering process of claim 1 step g) requires binding together of the particles in the brown part(s) and reduction of pores in both the brown part(s) and the brown core.
Zhang as evidenced by Bose
	The applicant argues Zhang fails to disclose steps g) and h) (Remarks pg. 9 para. 2). In Zhang [0051] the debound green part is sintered and the brown core, i.e. the debound expendable part, is not sintered and densified (Remarks pg. 9 paras. 3-4) such that the debound expendable part, the brown core 100, is loose second powder material that is a free powder with unbound or not sintered grains (Zhang [0053]) (Remarks pg. 9 para. 5) and the brown core and brown part in Zhang are not simultaneously sintered because the brown core is not sintered and densified (Remarks pg. 9 paras. 6, 7 pg. 10 para. 1).
	The examiner respectfully disagrees. Zhang teaches sintering the debound integral part where the debound green part (i.e. brown part) is sintered to a desired density and the debound expendable part (i.e. brown core) is in a substantially unsintered state ([0051], Fig. 1). In Zhang the sintering process is performed simultaneously on the debound green part (i.e. brown part) and the debound expendable part (i.e. brown core). The expendable part (i.e. core) being in a substantially unsintered state allows for the presence of some (unsubstantial) amount of sintering of the expendable part (i.e. core). Further, in Zhang the green part 200 is formed around the expendable part 100 ([0050], Fig. 3). The green part encases the expendable part. During sintering as the green part sinters it densifies (i.e. contracts or shrinks), which squeezes the expendable part, gradually reducing the pores of the expendable part (i.e. core) as required to be present in the simultaneous sintering process according to applicant’s specification (pg. 14 lines 9-22). Therefore, Zhang’s teaching of sintering is in line with the broadest reasonable interpretation of applicant’s claim 1 step g) as interpreted as being consistent with the specification.
Yamamoto as evidenced by Bose
	The applicant argues in Yamamoto the core 1 is prepared with a ceramic such as alumina and the part a metal alloy such as 316L steel powder (Remarks pg. 10 para. 7), where in [0009] the core ceramic powder may be removed after degreasing since the ceramic powder does not sinter at the temperature at which the metal powder is sintered (Remarks pg. 10 para. 9).
	The examiner respectfully disagrees. In Yamamoto the molded product, made of an alumina powder-based core 1 surrounded by a SUS316L powder part 2, is sintered ([0012], Fig. 2) where during sintering the metal powder is sintered and the ceramic powder does not sinter [0009]. In Yamamoto the metal part 2 surrounds the alumina core 1 (Fig. 2). During sintering as the metal part sinters it densifies (i.e. contracts or shrinks), which squeezes the alumina core, gradually reducing the pores of the alumina core as required to be present in the sintering process according to applicant’s specification (pg. 14 lines 9-22). Therefore, Yamamoto’s teaching of sintering is in line with the broadest reasonable interpretation of applicant’s claim 1 step g) as interpreted as being consistent with the specification.
New Grounds
	Upon further consideration new grounds of rejection are made over 112(a) enablement and over Yamaguchi. This is a second non-final rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill in the art;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 1 step a) lines 1-3 “preparing a green core…comprising a mixture of a ceramic powder and a thermoplastic binder”, step c) lines 3-6 “a powder of at least one of the metal or the metal alloy…and a thermoplastic binder,…, where a green part…is obtained”, and step g) lines 1-2 “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part” lack enablement.
The level of one of ordinary skill in the art would understand that ceramic powder (i.e. the core) sinters at a higher temperature than metal powder (i.e. the part) such that the two materials do not simultaneously sinter. This is supported by applicant’s working examples (i.e. ceramic and metallic materials claimed). The ceramic powder is an oxide ceramic of alumina or zirconia (claims 2, 10) and the metal powder is nickel, titanium, nickel-based alloy, titanium-based alloy, or steel (claim 7). As can be seen in the below table comparing sintering and melting temperatures of some of the recited materials, the sintering temperatures of the ceramics (i.e. core) overlap with the melting temperature of the metals (i.e. part) and the sintering temperatures of the metals (i.e. part) are below the sintering temperatures of the ceramics (i.e. core). It appears that the core and part cannot simultaneously sinter. Either the ceramic (i.e. core) sinters and the metal (i.e. part) melts or the metal (i.e. part) sinters and the ceramic (i.e. core) remains below sintering temperature (i.e. does not sinter).
Material
Sintering Temperature
Melting Temperature
Alumina
1500 to 1800
2072
Zirconia
1400 to 1600
2715
Nickel
850 to 1050
1455
Titanium
700 to 1300
1668
Steel
1100 to 1150
1371 to 1540


Applicant’s specification does not include a working example detailing materials and processing conditions that achieve simultaneous sintering of the ceramic brown core and the metallic green part. 
The direction provided by the inventor with respect to simultaneous sintering is found on page 14 lines 13-22 of applicant’s specification. It recites controlling sintering temperature, duration, and atmosphere to bind together the metal (i.e. part) particles by diffusion. It mentions shrinkage of the brown part(s) (i.e. metal) close to or equal to shrinkage of the brown core (i.e. ceramic), which could be achieved by shrinkage of the brown part(s) through densification squeezing on the encased brown core, causing shrinkage. The specification provides no details on how the matching of the shrinkage of the brown part(s) and brown core is achieved through both sintering.
The state of the prior art of using a substantially similar process to applicant’s in which a ceramic injection molded part (i.e. core) supports a metal injection molded part (i.e. part) through debinding and sintering processes does not sinter the ceramic (Zhang, US 2013/0231427, [0051], [0053]; Yamamoto, JP H07-041802 machine translation, [0009]). Prior art also teaches that when the core is sintered it is sintered prior to injection molding of the metal part (Tsukahara, JP H06-108106 machine translation, [0007], [0008]).
Therefore, claim 1 steps a), c), and g), simultaneous sintering of a ceramic and metal, lacks enablement.
Claims 2-4 and 7-11 are rejected as depending from claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-3 “a metal or a metal alloy including an inner cavity” renders the claim indefinite. It is unclear if the part is 1) a metal or 2) a metal alloy, where either the metal or metal alloy include an inner cavity or if the part is 1) a metal or 2) a metal alloy including an inner cavity, such that the metal is not required to include an inner cavity. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring a metal including an inner cavity or a metal alloy including an inner cavity.
Claim 1 step g) lines 1-2 “simultaneously sintering the brown core and the brown part to densify the brown core and the brown part” renders the claim indefinite. It is unclear how the brown core, made of ceramic powder, and the brown part, made of metal or metal alloy powder, simultaneously sinter because the sintering temperature for a ceramic is higher than that for a metal. This statement is supported by the below table, which presents claimed example materials (claims 7, 10). For the purpose of examination simultaneous sintering in claim 1 will be given the broadest reasonable interpretation consistent with the specification (pg. 14 lines 9-22) of binding together of the particles in the brown part(s) and reduction of pores in both the brown part(s) and the brown core.

Material
Sintering Temperature
Melting Temperature
Alumina
1500 to 1800
2072
Zirconia
1400 to 1600
2715
Nickel
850 to 1050
1455
Titanium
700 to 1300
1668
Steel
1100 to 1150
1371 to 1540


	Claims 2-4 and 7-11 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
The below rejection is based on interpreting step g) in light of the discussion of sintering in applicant’s specification on page 14 lines 9-22. 
Regarding claim 1, Zhang teaches a method of forming an object using powder injection molding ([0001]) with an expendable part 100, a green part 200, and an integral body 300 (i.e. a part to be produced consisting of at least one metal and/or at least one metal alloy including at least one inner cavity) ([0039], Figs. 2-3) by placing an expendable body in a first mold to define a mold cavity (Fig. 1) where the expendable body is injection molded using a second feedstock in a second mold ([0012], [0040]), the second feedstock is ceramic ([0042]), the second binder is compositionally the same as a first binder ([0016], [0049]), and the first binder is a thermoplastic ([0036]) (i.e. a) preparing a green core the shape of which corresponds to the shape of said cavity, this core consisting of a mixture of at least one powder of at least one ceramic and of a thermoplastic binder), injection molding a first feedstock in a mold cavity in which the expendable part is placed ([0035], Fig. 1) where the first feedstock is metallic and the first binder is thermoplastic ([0036]) (i.e. c) placing said green core into an injection mold replicating the external shape of the part to be produced; injecting a heated liquid mixture of at least one powder of at least one metal and/or at least one metal alloy constituting the part to be produced and of a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify it, whereby a green part consisting of said solid mixture and comprising an inner cavity filled with the green core is obtained),  after forming the integral body, debinding to remove the first and second binder from the green part and expendable part is performed (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a core called a “brown” core and a part called a “brown” part are obtained) ([0045], Fig. 1), sintering the debound integral part (i.e. g) simultaneously sintering the brown core and the brown part to densify them) ([0051], Fig. 1), and separating the expendable part from the sintered debound green part (i.e. h) removing the core, whereby the part to be produced is obtained) ([0053], Fig. 1). 
Zhang teaches injection molding the green part using metallic feedstock mixed with a thermoplastic binder ([0035], [0036], Fig. 1). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Zhang teaches sintering the debound integral part where the debound green part (i.e. brown part) is sintered to a desired density and the debound expendable part (i.e. brown core) is in a substantially unsintered state ([0051], Fig. 1). In Zhang the sintering process is performed simultaneously on the debound green part (i.e. brown part) and the debound expendable part (i.e. brown core). The expendable part (i.e. core) being in a substantially unsintered state allows for the presence of some amount of sintering of the expendable part (i.e. core). Further, in Zhang the green part 200 is formed around the expendable part 100 ([0050], Fig. 3). The green part encases the expendable part. During sintering as the green part sinters it densifies (i.e. contracts or shrinks), which squeezes the expendable part, gradually reducing the pores of the expendable part (i.e. core) as required to be present in the sintering process according to applicant’s specification (pg. 14 lines 9-22: Sintering is controlled “so that metal or alloy particles of part B bind together by diffusion” (line 14). “Densification generally leads to a shrinkage of the brown part or of the brown parts” (lines 16-17). “The pore of the “brown” core and the pores of the “brown” part(s) are gradually reduced and the brown part(s) densify during this sintering step.” (lines 14-15)). Therefore, Zhang’s teaching of sintering is in line with the broadest reasonable interpretation of applicant’s claim 1 step g) as interpreted as being consistent with the specification.
Regarding claim 3, Zhang teaches an expendable part made of a second feedstock that is injection molded ([0012], [0040]) of ceramic powder ([0042]) and binder ([0016], [0049]) (i.e. the green core is prepared by injecting the heated liquid mixture of at least one powder of at least one ceramic and of a thermoplastic binder into a mould the shape of which corresponds to the shape of said cavity, and then cooling said mixture to solidify it). 
Regarding claim 4, Zhang teaches an expendable part made of a second feedstock that is injection molded ([0012], [0040]) of ceramic powder ([0042]) and binder ([0016], [0049]) (i.e. ceramic powder injection moulding or “CIM” technique).
Regarding claim 7, Zhang teaches a first feedstock that is metallic ([0036]) and the method can be used to make stainless steel gear wheels ([0058]) (i.e. the metal or metal alloy which constitutes the part to be produced is selected from steel, especially stainless steel). 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Yamamoto (JP H07-041802).
Regarding claims 2 and 10, Zhang teaches a ceramic second feedstock ([0042]), but is silent to it being an oxide ceramic including alumina or zirconia.
Yamamoto teaches a metal powder injection molding method that uses a core ([0001]) where alumina powder and polyacetyl resin are kneaded and injection molded into a core having the shape in Fig. 1, the core is placed in another mold, SUS316L powder and polyacetyl resin are kneaded and injection molded to form the product in Fig. 2, then the molded product was degreased then sintered ([0012]), and after sintering the core ceramic powder is removed ([0009], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Zhang to use a ceramic feedstock of alumina because a ceramic feedstock of alumina has few dents when it receives compressive force when the main body is molded, it has small springback, it does not collapse during degreasing such that the shape of the core is maintained, it hinders shrinkage and product deformation (Yamamoto [0008], [0012]), and it does not sinter or react with the metal powder such that it can be removed after sintering (Yamamoto [0009]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claim 8, Zhang is silent to the part further undergoing one or several heat and/or mechanical treatments.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Zhang after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0231427) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Zhang teaches forming turbine parts (i.e. parts of aeronautical turbomachineries) ([0059]), but is silent to a radial straightener, axial straightener, distributor, or centrifugal diffuser.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamamoto to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Zhang obtains maintains structural integrity of the debound green part, allowing the object formed to have larger sizes and tight tolerances on its dimensions and shape (Zhang [0005]).
Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
The below rejection is based on interpreting step g) in light of the discussion of sintering in applicant’s specification on page 14 lines 9-22. 
Regarding claim 1, Yamamoto teaches a metal powder injection molding method that uses a core ([0001]) such as Example 1 where alumina powder and polyacetyl resin are kneaded and injection molded into a core having the shape in Fig. 1 (i.e. a) preparing a green core the shape of which corresponds to the shape of said cavity, this core consisting of a mixture of at least one powder of at least one ceramic and of a thermoplastic binder), the core is placed in another mold, SUS316L powder and polyacetyl resin are kneaded and injection molded to form the product in Fig. 2 (i.e. a part to be produced consisting of at least one metal and/or at least one metal alloy including at least one inner cavity; c) placing said green core into an injection mold replicating the external shape of the part to be produced; injecting a heated liquid mixture of at least one powder of at least one metal and/or at least one metal alloy constituting the part to be produced and of a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify it, whereby a green part consisting of said solid mixture and comprising an inner cavity filled with the green core is obtained), then the molded product was degreased (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a core called a “brown” core and a part called a “brown” part are obtained) then sintered (i.e. g) simultaneously sintering the brown core and the brown part to densify them) ([0012]), and after sintering the core ceramic powder is removed (i.e. h) removing the core, whereby the part to be produced is obtained) ([0009], [0014]).
Yamamoto teaches injection molding the SUS316L powder and polyacetyl resin to form the product in Fig. 2 ([0012]). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in Yamamoto, such as in Example 1, to remove the core ceramic powder after sintering because it does not sinter at the temperature at which metal powdered is sintered, it does not react with metal powder (Yamamoto [0009]), it allows for formation of parts by metal injection molding with an undercut or thin wall, and it prevents the molded body from being broken during mold release (Yamamoto [0002]). 
	Yamamoto teaches the molded product, made of an alumina powder-based core 1 surrounded by a SUS316L powder part 2, underwent sintering ([0012], Fig. 2) where during sintering the metal powder is sintered and the ceramic powder does not sinter [0009]. In Yamamoto the metal part 2 surrounds the alumina core 1 (Fig. 2). During sintering as the metal part sinters it densifies (i.e. contracts or shrinks), which squeezes the alumina core, gradually reducing the pores of the alumina core as required to be present in the sintering process according to applicant’s specification (pg. 14 lines 9-22: Sintering is controlled “so that metal or alloy particles of part B bind together by diffusion” (line 14). “Densification generally leads to a shrinkage of the brown part or of the brown parts” (lines 16-17). “The pore of the “brown” core and the pores of the “brown” part(s) are gradually reduced and the brown part(s) densify during this sintering step.” (lines 14-15).). Therefore, Yamamoto’s teaching of sintering is in line with the broadest reasonable interpretation of applicant’s claim 1 step g) as interpreted as being consistent with the specification.
Regarding claims 2 and 10, Yamamoto teaches alumina powder ([0012]).
Regarding claim 3, Yamamoto teaches kneading alumina powder with polyacetyl resin then injection molding to form a core having the shape shown in Fig. 1 (i.e. the green core is prepared by injecting the heated liquid mixture of at least one powder of at least one ceramic and of a thermoplastic binder into a mould the shape of which corresponds to the shape of said cavity, and then cooling said mixture to solidify it) ([0012]).
Regarding claim 4, Yamamoto teaches kneading alumina powder with polyacetyl resin then injection molding to form a core having the shape shown in Fig. 1 (i.e. ceramic powder injection moulding or “CIM” technique) ([0012]).
Regarding claim 7, Yamamoto teaches SUS316L powder (i.e. the metal or metal alloy which constitutes the part to be produced is stainless steel) ([0012]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claims 8 and 11, Yamamoto is silent to the part further undergoing one or several heat and/or mechanical treatments.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yamamoto after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP H07-041802 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Yamamoto is silent to the part to be produced being selected from parts of aeronautical turbomachineries including radial straighteners, axial straighteners, distributors, and centrifugal diffusers.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamamoto to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Yamamoto obtains a sintered product close to the final shape with excellent dimensional accuracy (Yamamoto [0002]).
Claims 1-4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.).
Regarding claim 1, Yamaguchi teaches a method for producing a metal powder sintered body (i.e. a method for producing a part of metal) ([0001]) by:
injecting a second compound into a second mold to manufacture a core 5 (i.e. a) preparing a green core the shape of which corresponds to a shape of said inner cavity) ([0022], [0038]) where the second compound is organic binder of the same composition as in the first compound (i.e. polystyrene and PMMA [0020] or polyamide [0036]) and alumina or zirconia (i.e. ceramic) powder(i.e. said green core comprising a mixture of a ceramic powder and a thermoplastic binder) ([0021], [0037]), 
fitting the green body of the core 5 into a first mold (i.e. c) placing said green core into an injection mold replicating the external shape of the part to be produced) and injecting a compound of stainless steel and organic binder of polystyrene and PMMA or polyamide into the first mold so that an integral body with the core fitted into the molded body is formed (i.e. injecting a powder of the metal constituting the part to be produced and a thermoplastic binder, into said injection mold around the green core, and cooling said mixture to solidify the mixture, whereby a green part of said solid mixture and comprising an inner cavity filled with the green core is obtained) ([0020], [0023], [0036], [0039]), 
degreasing (i.e. debinding) the one-piece green body  ([0024], [0040]) to form a one-piece brown body (i.e. f) simultaneously removing the thermoplastic binder from the green core and from the green part, whereby a brown core and a brown part are obtained), temporarily sintering (i.e. g) simultaneously sintering the brown core and the brown part to densify the brown core and the brown part), and removing the core (i.e. h) removing the core, whereby the part to be produced is obtained) ([0025], [0041]), where the alumina or zirconia powder “is not completely sintered” (i.e. some amount of sintering occurs in the alumina or zirconia powder, reading on the claim limitation of simultaneous sintering of the brown core and brown part) ([0026], [0042]). 
Yamaguchi teaches injecting a stainless steel and organic binder first compound ([0020], [0023], [0036], [0039]). In the process of metal injection molding (MIM) (Bose 823:1:1) the metal powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Regarding claims 2 and 10, Yamaguchi teaches alumina or zirconia (i.e. oxide ceramic) powder ([0021], [0037]).
Regarding claims 3 and 4, Yamaguchi teaches injecting a second compound into a second mold to manufacture a core 5 ([0022], [0038]) where the second compound is organic binder of the same composition as in the first compound (i.e. polystyrene and PMMA [0020] or polyamide [0036]) and alumina or zirconia (i.e. ceramic) powder ([0021], [0037]). In the process of (metal) injection molding (Bose 823:1:1) the (metal) powder and binder feedstock is formed into a liquefied melt under appropriate temperature and pressure conditions then molded into complex shapes (Bose 823:3:2).
Regarding claim 7, Yamaguchi teaches stainless steel powder ([0020], [0036]).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Entezarian (US 2009/0022615).
Regarding claims 8, Yamaguchi is silent to the part further undergoing at least one heat treatment or mechanical treatment.
Entezarian teaches forming a complex part using powder injection molding (PIM) with a sacrificial component ([0008]) where after binder removal and sintering ([0059]) further processing such as heat treatment or hot isostatic pressing is applied ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Yamaguchi after removal of the core to perform a heat treatment to harden the part and/or to hot isostatic press until the part reaches full density (Entezarian [0062]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (JP H11-335704 machine translation) as evidenced by Bose (Bose. Introduction to Metal Powder Injection Molding. ASM Handbook, Vol 7, Powder Metallurgy. ASM International. 2015. Pg. 823-847. Citations as page:column:paragraph.) as applied to claim 1 above, and further in view of Campomanes (US 2015/0240721).
Regarding claim 9, Yamaguchi teaches forming a metal sintered body having a complicated cavity such as an undercut ([0008]), but is silent to the part being selected from aeronautical machinery of a radial straightener, axial straightener, distributor, or centrifugal diffuser.
Campomanes teaches a turbine engine for subsonic flight (i.e. aeronautical turbomachinery) ([0016], Fig. 1) with a turbine shroud with a cooled wall segment for a gas turbine engine that is in contact with cooling air ([0003]) or hot gas circulating through the gas turbine engine ([0004]) where the path of various gases through the engines is determined by wall segments enclosing the path ([0017]) (i.e. distributors because they distribute the gases) manufactured by powder injection molding a first and second feedstock that undergoes debinding and sintering ([0005]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the process of Yamaguchi to make a turbine shroud (i.e. distributor) because they are complex with holes (Campomanes [0002]) that are manufactured by powder injection molding (Campomanes [0005]) and the metal powder injection molding process of Yamaguchi is capable of manufacturing a metal powder sintered body having a complicated cavity such as an undercut without extending degreasing time (Yamaguchi [0008]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735